Case 1:20-cv-02697-JMC Document 1 Filed 09/17/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT T. BROWNSON
Plaintiff
Vv. i Civil Action No.

FENWICK APARTMENTS JOINT
VENTURE

Defendant | State Court Case No. 24-C-20-000410
NOTICE OF REMOVAL

COMES NOW, Defendant, Fenwick Apartments Joint Venture, LC, by and through its
attorneys, James S. Liskow and DeCaro, Doran, Siciliano, Gallagher & DeBlasis, LLP, and
pursuant to 28 U.S.C. § 1441(a) respectfully files the within Notice of Removal of the above-
captioned matter to this Honorable Court from the Circuit Court for Baltimore City, Maryland,
based on diversity of citizenship, and as grounds therefor, states as follows:

1. On or about January 22, 2020, Plaintiff, Robert Brownson, commenced the
above captioned civil action by filing a Complaint in the Circuit Court for Baltimore City,
Maryland against this Defendant. A true and correct copy of Plaintiff's Complaint is appended
hereto as Exhibit 1. Service of process has never been attempted or perfected. Defendant has
waived service of process and filed an Answer to the Complaint in the Circuit Court on the same
date as it filed this Notice of Removal, a copy of which is appended hereto as Exhibit 2. This
Notice of Removal is timely as it is being filed within 30 days of Defendant first learning of the
Complaint naming it as a Defendant and within one year of the commencement of the action.

a That this Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332, as there is complete diversity of citizenship. Fenwick Apartments Joint Venture, LC, is a
Case 1:20-cv-02697-JMC Document 1 Filed 09/17/20 Page 2 of 5

limited liability company registered in the State of Maryland. As an unincorporated association,
citizenship for a limited liability company is determined by the citizenship of its members. The
members of Fenwick Apartments Joint Venture, LC are:

a. The RDR Family LLC, a limited liability company registered in the
Commonwealth of Virginia. As an unincorporated association, citizenship
for a limited liability company is determined by the citizenship of its
members. Its members are:

il SAROCKS Enterprises LLC, a limited liability company
registered in the Commonwealth of Virginia. Its members
are discussed below.

il. NPHR Enterprises LLC, a limited liability company
registered in the Commonwealth of Virginia. Its members
are discussed below.

b. The JWR Family LLC, a limited liability company registered in the
Commonwealth of Virginia. As an unincorporated association, citizenship
for a limited liability company is determined by the citizenship of its
members. Its members are:

i. SAROCKS Enterprises LLC, a limited liability company
registered in the Commonwealth of Virginia. Its members
are discussed below.

ii. NPHR Enterprises LLC, a limited liability company
registered in the Commonwealth of Virginia. Its members
are discussed below.

Cs SAROCKS Enterprises LLC, a limited liability company registered in the
Commonwealth of Virginia. As an unincorporated association, citizenship
for a limited liability company is determined by the citizenship of its
members. Its members are:

i. Samuel A. Rocks Revocable Trust, a Virginia Trust,
Samuel A. Rocks, Trustee; Mr. Rocks is a citizen of
McLean, Fairfax County, Commonwealth of Virginia;

ii. The Samantha C. Rocks MD Trust, a Maryland Trust,
Samuel A. Rocks, Trustee;

ili. The Emma M. Rocks MD Trust, a Maryland Trust, Samuel
A. Rocks, Trustee;

iv. The Hanna E. Rocks MD Trust; a Maryland Trust, Samuel
A. Rocks, Trustee;

Vv. The Trevor A. Rocks MD Trust, a Maryland Trust, Samuel
A. Rocks, Trustee;

Vi. The Samantha C. Rocks 2016 Trust, under the Samuel A.

Rocks 2016 Dynasty Gifting Trust, a Virginia Trust,
Michael R. F. Rocks, Trustee; Mr. Rocks is a citizen of the
District of Columbia;
Case 1:20-cv-02697-JMC Document 1 Filed 09/17/20 Page 3 of 5

Vii. The Emma M. Rocks 2016 Trust, under the Samuel A.
Rocks 2016 Dynasty Gifting Trust, a Virginia Trust,
Michael R. F. Rocks, Trustee;

viii. The Hanna E. Rocks 2016 Trust, under Samuel A. Rocks
2016 Dynasty Gifting Trust, a Virginia Trust, Michael R. F.

Rocks, Trustee;

1X. The Trevor A. Rocks 2016 Trust, under Samuel A. Rocks
2016 Dynasty Gifting Trust, a Virginia Trust, Michael R. F.
Rocks; Trustee;

d. NPHR Enterprises LLC, a limited liability company registered in the
Commonwealth of Virginia. As an unincorporated association, citizenship
for a limited liability company is determined by the citizenship of its
members. Its members are:

a Nicholas P.H. Rocks Revocable Trust, a Virginia trust,
Michael Rocks, Trustee;

ii. The Michael R.F. Rocks 2016 Trust, under The Nicholas
P.H. Rocks 2016 Dynasty Gifting Trust, a Virginia Trust,
Michael Rocks, Trustee;

iil. Michael R. F. Rocks, as Trustee of the Hilary G. Rocks
2016 Trust, under The Nicholas P.H. Rocks 2016 Dynasty
Gifting Trust, a Virginia Trust, Michael Rocks, Trustee;

iv. The Michael R. F. Rocks Revocable Trust, a Virginia
Trust, Nicholas P. H. Rocks and Michael R. F. Rocks,
Trustees, Mr. Nicholas Rocks is a resident of McLean,
Fairfax County, Commonwealth of Virginia;

Vv. The Hilary G. Rocks MD Trust, a Maryland Trust,
Nicholas P.H. Rocks and Michael R. F. Rocks, Trustees.

Each of the aforementioned limited liability companies are comprised of members which are
traditional donative and/or testamentary trusts or members which are limited liability companies
whose members are traditional donative and/or testamentary trusts. All trustees are residents of
the District of Columbia or Virginia. As such, complete diversity of citizenship exists. See
Americold Realty Trust v. ConAgra Foods, Inc. 577 U.S. __, 136 S. Ct. 1012, 1016; 194 L, Ed.
2d 71 (2016)(distinguishing between traditional trusts and business trusts and explaining that
business trusts take on the citizenship of their members, whereas traditional trusts take on the
citizenship of their trustees only)(“And when a trustee files a lawsuit or is sued in her own name,

her citizenship is all that matters for diversity purposes. . . . For a traditional trust, therefore,
Case 1:20-cv-02697-JMC Document 1 Filed 09/17/20 Page 4of 5

there is no need to determine its membership, as would be true if the trust, as an entity, were
sued.); GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29 (3d Cir. 2018)(applying
Americold to a traditional trust and concluding that diversity of citizenship is determined with

reference to the citizenship of trustees, only).

3, That Plaintiff's Complaint seeks in excess of $75,000.00, exclusive of interest
and costs.
4. By reason of the foregoing, this matter may be removed to this Honorable Court

pursuant to 28 U.S.C. § 1441.

5. A copy of a the Notice of Removal filed with the Clerk of the Circuit Court for
Baltimore City, Maryland, is appended hereto as Exhibit 3.

1. This Notice of Removal will be served on Counsel for Plaintiff pursuant to 28
U.S.C. § 1441(d).

2. This Notice of Removal is filed within thirty (30) days of when federal diversity
was first established, and within one (1) year of when the lawsuit was originally filed.

3. Defendant, through counsel, presents and files herewith a check in the amount of
$400.00 in payment of the filing fee, as required by law.

WHEREFORE, Defendant, Fenwick Apartments Joint Venture, LC, respectfully requests
that this action be removed from the Circuit Court for Baltimore City, Maryland, to this

Honorable Court.
Case 1:20-cv-02697-JMC Document 1 Filed 09/17/20 Page 5of5

Respectfully submitted,

  
 
 
 

LASIS, LLP -

/ James Lee EST
_ 17251 Melford Boulevard
é Juite 200
Bowie, MD 20715
Tel: (301) 352-4950

Fax: (301) 352-8691
jliskow@decarodoran.com

GALI GHER & D

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the _17th day of September , 2020, a copy of
the foregoing Notice of Removal was e-filed and a courtesy copy was mailed, first-class, post-
prepaid, to:
Samuel O. Cole, Esquire
LAW OFFICE OF DAVID ELLIN

154 Westminster Pike
Reisterstown, MD 21136

-

 

James S. Liskow, #16731

\\DDSGD\Data\Common\WPAL4USL\2-CLIENT FILES\Brownson v. Metropolitan\Pleadings\Notice Removal--Federal Court.docx
